994 So.2d 1117 (2007)
A.C., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D06-1746.
District Court of Appeal of Florida, Third District.
May 23, 2007.
Steven Grossbard, for appellant.
Bernadette Noe; Hillary S. Kambour, for appellee.
Before GREEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Contrary to the arguments advanced by the appellant/mother, we find that the order terminating her parental rights to her minor children, pursuant to section 39.806(1)(c), Florida Statutes (2007), was supported by competent and substantial evidence in the record before us. See M.M. v. Dep't of Children & Family Servs., 867 So.2d 573 (Fla. 3d DCA 2004); M.H. v. Dep't of Children & Families, 866 So.2d 220 (Fla. 1st DCA 2004). We therefore affirm the order under review.
Affirmed.